Citation Nr: 1027589	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected grade II 
spondylolisthesis, status post lumbar fusion with residual scars, 
intervertebral disc syndrome and degenerative arthritis.  

2.	Entitlement to service connection for right lower extremity 
radiculopathy, including as secondary to service-connected grade 
II spondylolisthesis, status post lumbar fusion with residual 
scars, intervertebral disc syndrome and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In May 2010, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has a cervical spine disability and 
right leg radiculopathy that is related to his service-connected 
lumbar spine disability.  The Veteran is service connection for 
grade II spondylolisthesis, status post lumbar fusion with 
residual scars, intervertebral disc syndrome and degenerative 
arthritis.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided, factors for consideration 
include whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
whether there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; and 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Whether there is an indication that the disability may be 
associated with the veteran's service or with another service-
connected disability requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is a physical therapist.  The Board 
finds that, through his testimony and the written evidence 
submitted by the Veteran, the low threshold requirement set forth 
in McLendon has been met.  The Board finds that the evidence is 
sufficient to indicate that the Veteran's cervical pain and right 
lower extremity radiculopathy may be associated with his service-
connected lumbar spine disability.  The Board notes that a QTC VA 
Examination was conducted in May 2009; however, it did not 
address the issues subject to this appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of any 
current cervical spine disability and right 
lower extremity radiculopathy.  The claims 
file must be made available to and reviewed 
by the examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should state 
whether the Veteran's disabilities are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to or aggravated by active service or 
to a service-connected disability, including 
the lumbar spine disability.  Any opinion 
expressed should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


